DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 16, lines 8-9, recites “disengaging the shifter assembly from the cam while retaining the cam at the second cam orientation” which is not understood because all of the structural elements in claim 16 form the shifter assembly itself.  How can the shifter assembly be disengaged from the cam when the cam is a part of the shifter assembly?  As shown in Figure 3, the shifter assembly (100) is an accumulation of all the parts that form the shifting mechanism that 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 14-15, recites “respective first and second drive configurations” which is indefinite because it is unclear how the first and second drive configurations relate to the drive configuration from line 1.  Is the Applicant claiming three different drive configurations?  Should line 1 be changed to --a shifter assembly for changing between a first drive configuration and a second drive configuration of the vehicle--?
Claim 6 recites the limitation "the first orientation" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Is the Applicant trying to refer to the first cam orientation from claim 1, lines 3-4?
Claim 11, lines 10-11, recites “respective first and second drive configurations” which is indefinite because it is unclear how the first and second drive configurations relate to the drive configuration from line 1.  Is the Applicant claiming three different 
Claim 16, line 4, recites “engaging a trigger assembly with a cam” which is indefinite because it is unclear how the limitation is to be interpreted.  Is the cam a part of the trigger assembly?  If not, how does the user operate the cam itself to engage the trigger assembly?  Is the Applicant trying to claim --engaging the cam via a trigger assembly--?  
Claim 16, line 4, recites “a cam” which is indefinite because it is unclear what the difference is between the cam from line 4 and the cam from line 2.  Is the Applicant trying to claim two different cams?
Claim 16 recites the limitation "the shifter assembly" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the second lever position" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the first lever position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, as set forth in this Office action thus there allowability cannot be determined.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561.  The examiner can normally be reached on Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ADAM D ROGERS/           Primary Examiner, Art Unit 3656